Title: To James Madison from Daniel Brent, 18 May 1802
From: Brent, Daniel
To: Madison, James


Sir,Washington, May 18th 1802.
I shall not trouble you with any of the letters that have been received for you since your departure, as they are generally unimportant, and not one of them requires your own attention. No private or foreign ones have been received. Mr Dallas has furnished the Copy of the proceedings of the District Court of Pennsylvania, in the case of the Magicienne, and I have sent it to the Secretary of the Treasury’s Office, as you directed. The printing of the laws goes on very well; and no attention, on the part of your Office, will be wanting, to accelerate a completion of the work. Two Clerks, of other Offices, who write very good hands, are employed every after-noon on our Records, and I flatter myself that they will nearly bring them up by your Return, notwithstanding their being so much in arrear. Most of us, at the same time, are closely occupied, in arranging the papers &ca belonging to the Office. A duplicate Copy of the late Convention with England goes to the President to day, to be ratified by him. The public prints accompanying this contain all the news we have. I have the Honor to be, with true Attachment, Sir, Your Obedt. & faithful servt.
Danl Brent.
 

   
   RC (DLC). Docketed by JM.


